                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                            CR 18–85–BLG–DLC
                                                      CR 18-149-BLG-DLC
                      Plaintiff,

        vs.                                                   ORDER

 LARRY WAYNE PRICE, JR.,
 aka L.J. Price,

                      Defendant.



      United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendation in this matter on December 18, 2018. Neither party objected

and therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Cavan recommended this Court accept Larry Wayne Price, Jr.’s guilty

                                           1
plea after Price appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to crimes of wire fraud in violation of

18 U.S.C. § 1343 as charged in Counts I, II, and III of the Superseding

Information in CR 18-85-BLG-DLC, conspiracy to commit money laundering in

violation of 18 U.S.C. § 1956(h) as charged in Count IV of the Superseding

Information in CR 18-85-BLG-DLC. The Defendant also entered a plea of guilty

to the crime of false statements in violation of 18 U.S.C. §1001(a)(2) as charged in

Count II of the Indictment in CR 18-149-BLG-DLC.

      I find no clear error in Judge Cavan’s Findings and Recommendation (Doc.

50), and I adopt them in full.

      Accordingly, IT IS ORDERED that Larry Wayne Price, Jr.’s motion to

change plea (Doc.40 - CR 18-85-BLG-DLC) is GRANTED and Larry Wayne

Price, Jr. is adjudged guilty as charged in Counts I through IV of the Superseding

Information in CR 18-85-BLG-DLC and Count II of the Indictment in CR 18-149-

BLG-DLC.

      DATED this 3rd day of January, 2019.




                                         2
